Name: Council Regulation (EEC) No 12/81 of 1 January 1981 fixing the guide prices applicable in Greece for wine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 1 . 81 Official Journal of the European Communities No L 1 /23 COUNCIL REGULATION (EEC) No 12/81 of 1 January 1981 fixing the guide prices applicable in Greece for wine THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 The guide prices for wine for the period 1 January to 15 December 1981 applicable in Greece shall be fixed as follows : Having regard to the Treaty establishing the European Economic Community, Having regard to the 1979 Act of Accession, and in particular Article 72 ( 1 ) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment (*), Whereas the only table wines produced in Greece are those of types R I, R II and A I ; Whereas a review of Greek prices concerning these types, expressed in ECU on the basis of the existing monetary situation, leads to the fixing for these types of a guide price equal to that fixed for the Commu ­ nity of Nine by Regulation (EEC) No 1591 /80 (2) for white table wines of type A I and 10 % less than those fixed for the Community of Nine by that Regu ­ lation for red table wines of types R I and R II , Type of wine Guide price R I 2-41 ECU per % vol/hl R II 2-41 ECU per % vol/hl R III 41-79 ECU/hl A I 2-51 ECU per % vol/hl A II 55-69 ECU/hl A III 63-60 ECU/hl Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Council The President D. F. VAN DER MEI (&gt;) OJ No C 346, 31 . 12 . 1980 . b) OJ No L 160, 26 . 6 . 1980 , p . 11 .